Exhibit 10.3

 

RHINO LONG-TERM INCENTIVE PLAN

 

SECTION 1.           Purpose of the Plan

 

The Rhino Long-Term Incentive Plan (the “Plan”) has been adopted by Rhino GP
LLC, a Delaware limited liability company, the general partner (“General
Partner”) of Rhino Resource Partners LP, a Delaware limited partnership (the
“Partnership”).  The Plan is intended to promote the interests of the
Partnership by providing to Employees, Consultants, and Directors incentive
compensation awards based on Units to encourage superior performance.  The Plan
is also contemplated to enhance the ability of the Partnership and its
Affiliates to attract and retain the services of individuals who are essential
for the growth and profitability of the Partnership and to encourage them to
devote their best efforts to advancing the business of the Partnership.

 

SECTION 2.           Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  For purposes of the
preceding sentence, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
entity or organization, shall mean the possession, directly or indirectly, of
the power (i) to vote more than 50% of the securities or equity interests having
ordinary voting power for the election of directors of the controlled entity or
organization, or (ii) to direct or cause the direction of the management and
policies of the controlled entity or organization, whether through the ownership
of voting securities or equity interests or by contract or otherwise.

 

“Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom Unit,
Other Unit-Based Award, or a Unit Award granted under the Plan, and includes a
DER granted in tandem with respect to a Phantom Unit.

 

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

 

“Board” means the Board of Directors or Managers, as the case may be, of the
General Partner.

 

“Change of Control” means, and shall be deemed to have occurred upon, any of the
following events:  (a) any “person” or “group”, within the meaning of those
terms as used in Sections 13(d) and 14(d)(2) of the Exchange Act, other than
(i) Wexford, the General Partner or an Affiliate of either, (ii) any fund or
other entity owned, managed or otherwise controlled by Wexford, or (iii) any
Person(s) who, on the effective date of the Plan, is (are) an owner(s) of the
General Partner (or any Person who, subsequent to the effective date of the
Plan, through inheritance from such an owner becomes a direct or indirect owner
of the General Partner), (a “Third Party”) shall become the beneficial owner, by
way of merger, consolidation,

 

--------------------------------------------------------------------------------


 

recapitalization, reorganization or otherwise, of more than 50% of the voting
power of the voting securities of either the Partnership or the General Partner;
or (b) the sale or other disposition, including by way of liquidation, by either
the Partnership or the General Partner of all or substantially all of its
assets, whether in a single or series of related transactions, to one or more
Third Parties.  For clarity, an initial public offering of Units shall not
constitute a Change of Control.

 

“Committee” means the Board, unless and to the extent the Board delegates its
powers and duties as provided in Section 3.

 

“Consultant” means an individual, other than a Director or an Employee, who
performs services for the benefit of the General Partner, the Partnership or an
Affiliate of either.

 

“DER” means a contingent right, granted in tandem with a specific Phantom Unit,
to receive with respect to a Phantom Unit subject to the Award an amount in
cash, Units, Restricted Units, and/or Phantom Units equal in value to the cash
distributions made by the Partnership with respect to a Unit during the period
such Phantom Unit is “outstanding.”

 

“Director” means a member of the Board who is not also an Employee or a
Consultant, and shall also include any individual who is appointed a member of
the Board by Wexford (a “Wexford Director”).

 

“Disability” means, unless provided otherwise in the Award Agreement, an illness
or injury that entitles the Participant to benefits under a long-term disability
plan of the General Partner or an Affiliate.

 

“Employee” means an employee of the General Partner, the Partnership or an
Affiliate of either.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the closing sales price of a Unit on the principal
national securities exchange or other market in which trading in Units occurs on
the applicable date (or, if there is no trading in the Units on such date, on
the next preceding date on which there was trading) as reported in such
reporting service approved by the Committee.  If Units are not traded on a
national securities exchange or other market at the time a determination of fair
market value is required to be made hereunder, the determination of fair market
value shall be made in good faith by the Committee.

 

“Option” means an option to purchase Units granted under the Plan.

 

“Other Unit-Based Award” means an Award granted pursuant to Section 6(d) of the
Plan.

 

“Participant” means an Employee or Director granted an Award under the Plan. 
With respect to a Wexford Director, Wexford or its assignee shall be deemed to
be the Participant and not the individual appointed to the Board from time to
time by Wexford.

 

2

--------------------------------------------------------------------------------


 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

 

“Phantom Unit” means a notional Unit granted under the Plan that upon vesting
entitles the Participant to receive a Unit or an amount of cash equal to the
Fair Market Value of a Unit, as determined by the Committee in its discretion.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and either is
not exercisable by or payable to the Participant, as the case may be.

 

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

 

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.

 

“Unit” means a Common Unit of the Partnership.

 

“Unit Appreciation Right” or UAR” means a contingent right that entitles the
holder to receive all or part of the excess of the Fair Market Value of a Unit
on the exercise date of the UAR over the exercise price of the UAR.  Such excess
shall be paid in Units, cash or any combination thereof, in the discretion of
the Committee.

 

“Unit Award” means a grant of a Unit that is not subject to a Restricted Period.

 

“Wexford” means Wexford Capital LP, a Delaware limited partnership.

 

SECTION 3.           Administration

 

The Plan shall be administered by the Committee.  Subject to applicable law and
the following, the Committee, in its sole discretion, may delegate any or all of
its powers and duties under the Plan, including the power to grant Awards under
the Plan, to a committee comprised solely of members of the Board and/or to the
Chief Executive Officer of the General Partner, subject to such limitations on
such delegated powers and duties as the Committee may impose, if any.  Upon any
such delegation, all references in the Plan to the “Committee” shall be deemed
to include such delegatees; provided, however, that a delegation to the Chief
Executive Officer shall not limit the Chief Executive Officer’s right to receive
Awards under the Plan.  Notwithstanding the foregoing, the Chief Executive
Officer may not grant Awards to, or take any action with respect to any Award
previously granted to, a person who is an officer subject to Rule 16b-3 or a
member of the Board or take any action provided in Section 7.  Subject to the
terms of the Plan and applicable law, and any limitations provided in any
delegations by the Board, the Committee shall have full power and authority, in
addition to the other express

 

3

--------------------------------------------------------------------------------


 

powers and authorizations conferred on the Committee by the Plan, to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Units to be covered by
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled,
exercised, canceled, or forfeited; (vi) interpret and administer the Plan and
any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.  The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate.  Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time (including after the grant of an Award) and shall be final, conclusive, and
binding upon all Persons, including the Partnership, the General Partner, any
Affiliate, any Participant, and any beneficiary thereof.  Without limiting the
foregoing, the Committee may delegate any or all of its administrative duties to
any Person, subject to such limitations, if any, as the Committee may provide
with such delegation.

 

SECTION 4.           Units

 

(a)           Limits on Units Deliverable.  Subject to adjustment as provided in
Section 4(c), the number of Units that may be delivered with respect to Awards
under the Plan is equal to 10% of the number of Common Units and subordinated
units outstanding on the closing date of the initial public offering of Units. 
Units withheld from an Award to satisfy the General Partner’s, Partnership’s or
an Affiliate’s tax withholding obligations with respect to the Award or to pay
the exercise price of an Award shall be considered Units delivered under the
Plan for this purpose.  If any Award is forfeited, cancelled, exercised, paid,
or otherwise terminates or expires without the actual delivery of Units pursuant
to such Award (the grant of Restricted Units is not a delivery of Units for this
purpose), the Units that were subject to such Award shall again be available for
new Awards under the Plan.  There shall not be any limitation on the number of
Awards that may be paid or settled in cash.

 

(b)           Sources of Units Deliverable Under Awards.  Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units newly issued
by the Partnership, Units acquired in the open market, from any Affiliate of the
Partnership or from any other Person, or may be any combination of the
foregoing, as determined by the Committee in its discretion.

 

(c)           Anti-dilution Adjustments.  With respect to any “equity
restructuring” event that could result in an additional compensation expense to
the Partnership pursuant to the provisions of Statement of Financial Accounting
Standards No. 123(R), Codified as “FASB Topic 718-Stock Compensation” (“FAS
123R”) if adjustments to Awards with respect to such event were discretionary,
the Committee shall equitably adjust the number and type of Units covered by
each outstanding Award and the terms and conditions, including the exercise
price and performance criteria (if any), of such Award to reflect such
restructuring event and shall adjust the number and type of Units (or other
securities or property) with respect to which Awards may

 

4

--------------------------------------------------------------------------------


 

be granted under the Plan after such event.  With respect to any other similar
event that would not result in a FAS 123R accounting charge if the adjustment to
Awards with respect to such event were subject to discretionary action, the
Committee shall have complete discretion to adjust Awards in such manner as it
deems appropriate with respect to such other event.

 

SECTION 5.           Eligibility

 

Each Employee, Consultant and Director shall be eligible to be designated a
Participant by the Committee and receive an Award under the Plan; provided,
however, any Award granted to a Wexford Director shall be treated, for all
purposes, as a grant to Wexford or its assignee, as Wexford may direct or
provide, and not to the individual serving on the Board on behalf of Wexford or
its assignee.

 

SECTION 6.           Awards

 

(a)           Options and UARs.  The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Options and UARs
shall be granted, the number of Units to be covered by each Option or UAR, the
exercise price therefor, the Restricted Period and other conditions and
limitations applicable to the exercise of the Option or UAR, including the
following terms and conditions and such additional terms and conditions, as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan.

 

(i)            Exercise Price.  The exercise price per Unit purchasable under an
Option or subject to a UAR shall be determined by the Committee at the time the
Option or UAR is granted and may not be less than the Fair Market Value of a
Unit as of the date of grant of the Option or UAR.

 

(ii)           Time and Method of Exercise.  The Committee shall determine the
exercise terms and the Restricted Period with respect to an Option or UAR grant,
which may include, without limitation, (A) a provision for accelerated vesting
upon the death or Disability of a Participant, the achievement of specified
performance goals or such other events as the Committee may provide, and (B) the
method or methods by which payment of the exercise price with respect to an
Option may be made or deemed to have been made, which may include, without
limitation, cash, check acceptable to the Committee, withholding (netting) Units
from the payment of the Award, a “cashless-broker” exercise through procedures
approved by the Committee, or any combination of the above methods.

 

(iii)          Forfeitures.  Except as otherwise provided in the terms of the
Option or UAR grant, upon termination of a Participant’s employment or
consulting services with the Partnership, General Partner or their Affiliates,
or membership on the Board, whichever is applicable, for any reason during the
applicable Restricted Period, all unvested Options and UARs shall be forfeited
by the Participant.  The Committee may, in its discretion, waive in whole or in
part such forfeiture with respect to a Participant’s Options or UARs.

 

(b)           Restricted Units and Phantom Units.  The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units and Phantom

 

5

--------------------------------------------------------------------------------


 

Units shall be granted, the number of Restricted Units or Phantom Units to be
granted to each such Participant, the Restricted Period, the conditions under
which the Restricted Units or Phantom Units may become vested or forfeited and
such other terms and conditions as the Committee may establish with respect to
such Awards which may include, without limitation, a provision for accelerated
vesting upon the death or Disability of a Participant, the achievement of
specified performance goals and such other events as the Committee may provide.

 

(i)            DERs.  To the extent provided by the Committee, in its
discretion, a grant of Phantom Units may include a tandem grant of DERs, which
may provide that such DERs shall be paid directly to the Participant at the time
of a distribution with respect to a Unit, be credited to a bookkeeping account
(with or without interest in the discretion of the Committee), be “reinvested”
in Restricted Units or additional Phantom Units and be subject to the same or
different vesting restrictions as the tandem Phantom Unit Award, or be subject
to such other provisions or restrictions as determined by the Committee in its
discretion.  DERs shall be credited to a Participant’s DER Account at the time
of the corresponding distribution with respect to a Unit.  Absent any such
provisions in the Award Agreement with respect to DERs granted in tandem with a
Phantom Unit, upon a distribution with respect to a Unit, cash equal in value to
such Unit distribution shall be paid promptly to the Participant by the General
Partner without vesting restrictions with respect to each tandem Phantom Unit
then held.

 

(ii)           UDRs.  To the extent provided by the Committee, in its
discretion, a grant of Restricted Units may provide that the distributions made
by the Partnership with respect to the Restricted Units shall be subject to the
same forfeiture and other restrictions as the Restricted Unit and, if
restricted, such distributions shall be held, without interest, until the
Restricted Unit vests or is forfeited with the UDR being paid or forfeited at
the same time, as the case may be.  In addition, the Committee may provide that
such distributions be used to acquire additional Restricted Units for the
Participant.  Such additional Restricted Units may be subject to such vesting
and other terms as the Committee may proscribe.  Absent such a restriction on
the UDRs in the Award Agreement, upon a distribution with respect to the
Restricted Unit, such distribution shall be paid promptly to the holder of the
Restricted Unit without vesting restrictions.

 

(iii)          Forfeitures.  Except as otherwise provided in the terms of the
Restricted Units or Phantom Units grant agreement, upon termination of a
Participant’s employment or consulting services with the Partnership, General
Partner or their Affiliates, or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all
outstanding, unvested Restricted Units and Phantom Units awarded the Participant
shall be automatically forfeited on such termination.  The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Restricted Units and/or Phantom Units.

 

(iv)          Lapse of Restrictions.

 

(A)          Phantom Units.  Upon or as soon as reasonably practical following
the vesting of each Phantom Unit, but not later than 30 days after such vesting
unless the Award Agreement specifically provides for a later date, subject to

 

6

--------------------------------------------------------------------------------


 

satisfying the tax withholding obligations of Section 8(b), the Participant
shall receive from the General Partner one Unit or cash equal to the Fair Market
Value of a Unit, as determined by the Committee in its discretion.

 

(B)           Restricted Units.  Upon or as soon as reasonably practical
following the vesting of each Restricted Unit, subject to satisfying the tax
withholding obligations of Section 8(b), the Participant shall have the
restrictions removed from his or her Unit certificate so that the Participant
then holds an unrestricted Unit.

 

(c)           Unit Awards.  Unit Awards may be granted under the Plan to such
Employees, Consultants and Directors and in such amounts as the Committee, in
its discretion, may select.  Such Awards may be in addition to, or in
satisfaction of, cash compensation, whether base salary, incentive or deferred
compensation or otherwise, due the individual.

 

(d)           Other Unit-Based Awards.  Other Unit-Based Awards may be granted
under the Plan to such Employees, Consultants and Directors and in such amounts
as the Committee, in its discretion, may select.  An Other Unit-Based Award
shall be an award denominated in, valued in or otherwise based on or related to
Units, in whole or in part.  The Committee shall determine the terms and
conditions of any such Other Unit-Based Award.  Upon vesting, an Other
Unit-Based Award may be paid in cash, Units (including Restricted Units) or any
combination thereof as provided in the Award Agreement.

 

(e)           General.

 

(i)            Awards May Be Granted Separately or Together.  Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Partnership, an Affiliate or any
other Person.  Awards granted in addition to or in tandem with other Awards or
awards granted under any other plan of the Partnership, an Affiliate or any
other Person may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.

 

(ii)           Limits on Transfer of Awards.

 

(A)          Except as provided in subparagraph (C) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.

 

(B)           Except as provided in subparagraph (A) above or subparagraph
(C) below, no Award and no right under any such Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant (or any permitted transferee or successor holder of the Participant)
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the General
Partner, the Partnership and their Affiliates.

 

7

--------------------------------------------------------------------------------


 

(C)           To the extent specifically provided and approved by the Committee
with respect to an Award, an Award may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships or similar entities on such terms and conditions as the Committee
may from time to time establish.

 

(iii)          Term of Awards.  The term of each Award shall be for such period
as may be determined by the Committee.

 

(iv)          Unit Certificates.  All certificates for Units or other securities
of the Partnership delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be inscribed on
any such certificates to make appropriate reference to such restrictions.

 

(v)           Consideration for Grants.  Awards may be granted for such
consideration, including services, as the Committee shall determine.

 

(vi)          Delivery of Units or other Securities and Payment by Participant
of Consideration.  Notwithstanding anything in the Plan or any Award Agreement
to the contrary, delivery of Units pursuant to the exercise or vesting of an
Award may be deferred for any period during which, in the good faith
determination of the Committee, the General Partner is not reasonably able to
obtain Units to deliver pursuant to such Award without violating applicable law
or the applicable rules or regulations of any governmental agency or authority
or securities exchange.  No Units or other securities shall be delivered
pursuant to any Award until payment in full of any amount required to be paid
pursuant to the Plan or the applicable Award grant agreement (including, without
limitation, any exercise price or tax withholding) is received by the General
Partner or appropriate Affiliate.

 

SECTION 7.           Amendment and Termination.

 

Except to the extent prohibited by applicable law:

 

(a)           Amendments to the Plan.  Except as required by the rules of the
principal securities exchange on which the Units are traded or provided in any
Award Agreement and subject to Section 7(b) below, the Board may amend, alter,
suspend, discontinue, or terminate the Plan in any manner without the consent of
any member, Participant, other holder or beneficiary of an Award, or any other
Person.  In addition, except in connection with a corporate transaction
involving the General Partner (including, without limitation, any unit, unit
split, extraordinary cash distribution, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination, or exchange of units),
the terms of outstanding Awards may not be amended to reduce the exercise price
of outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other Awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without unitholder
approval.  Notwithstanding

 

8

--------------------------------------------------------------------------------


 

the foregoing, the Plan may not be terminated with respect to an Award that is
subject to Section 409A of the Internal Revenue Code of 1986, as amended, unless
such termination would not result in the Award becoming subject to the
additional tax under Section 409A.

 

(b)           Amendments to Awards.  Subject to Section 7(a), the Board or the
Committee may waive any conditions or rights under, amend any terms of, or alter
any Award theretofore granted, provided no change, other than pursuant to
Section 7(c), in any Award shall materially reduce the vested rights or benefits
(as contrasted with a contingent right or benefit) of a Participant (or holder)
with respect to an outstanding Award without the consent of such Participant (or
holder).  Notwithstanding anything in the Plan to the contrary, no amendment may
be made with respect to an Award without the Participant’s consent that would
cause the Participant to incur the additional tax provided under Section 409A
with respect to such Award.

 

(c)           Actions Upon the Occurrence of Certain Events.  Upon the
occurrence of a Change of Control, a recapitalization, reorganization, merger,
consolidation, combination, exchange or change in the capitalization of the
Partnership, any change in applicable law or regulation affecting the Plan or
Awards thereunder, or any change in accounting principles affecting the
financial statements of the General Partner or the Partnership, the Committee,
in its sole discretion, without the consent of any Participant or holder of the
Award, and on such terms and conditions as it deems appropriate, may take any
one or more of the following actions in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan or an outstanding Award:

 

(i)            provide for either (A) the termination of any Award in exchange
for an amount of cash, if any, equal to the amount that would have been then
attained upon the exercise or vesting of such Award (and, for the avoidance of
doubt, if as of the date of the occurrence of such transaction or event the
Committee determines in good faith that no amount would have been then attained
upon the exercise or vesting of such Award then such Award may be terminated by
the Committee without payment) or (B) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion;

 

(ii)           provide that such Award be assumed by the successor or survivor
entity, or a parent or subsidiary thereof, or be exchanged for similar options,
rights or awards covering the equity of the successor or survivor, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;

 

(iii)          make adjustments in the number and type of Units (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Awards or in the terms and conditions of (including the
exercise price), and the vesting  and performance criteria included in,
outstanding Awards, or both;

 

9

--------------------------------------------------------------------------------


 

(iv)          provide that such Award shall be exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and

 

(v)           provide that the Award cannot be exercised or become payable after
such event, i.e., the Award shall terminate upon such event.

 

Notwithstanding the foregoing, with respect to an above event that is an “equity
restructuring” event that would result in a compensation expense pursuant
FAS 123R, the provisions in Section 4(c) shall control to the extent they are in
conflict with the discretionary provisions of this Section 7.

 

SECTION 8.           General Provisions.

 

(a)           No Rights to Award.  No Person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants.  The terms and conditions of Awards need not be the same with
respect to each Participant.

 

(b)           Tax Withholding.  Unless other arrangements have been made that
are acceptable to the Committee, the General Partner and any applicable
Affiliate-employer is authorized to withhold from any Award, from any payment
due or transfer made under any Award or from any compensation or other amount
owing to a Participant the amount (in cash, Units, Units that would otherwise be
issued pursuant to such Award or other property) of any applicable taxes
required to be withheld in respect of the grant of an Award, its exercise, the
lapse of restrictions thereon, or any payment or transfer under an Award or
under the Plan and to take such other action as may be necessary in the opinion
of the Committee to satisfy the tax withholding obligations with respect to such
Award.  Notwithstanding the foregoing, with respect to any Participant who is
subject to Rule 16b-3, such tax withholding automatically shall be effected by
the General Partner “netting” or withholding Units otherwise deliverable to the
Participant on the vesting or payment of such Award.

 

(c)           No Right to Continued Employment, Consulting or Board Membership. 
The grant of an Award shall not be construed as giving a Participant the right
to be retained in the employ of or provide consulting services to the General
Partner or any Affiliate or to remain on the Board, as applicable.  Furthermore,
the General Partner or an Affiliate may at any time dismiss a Participant from
employment or services or the Board free from any liability or any claim under
the Plan, unless otherwise expressly provided in the Plan, any Award Agreement
or other agreement.

 

(d)           Governing Law.  The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware without regard to its
conflicts of laws principles.

 

(e)           Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,

 

10

--------------------------------------------------------------------------------


 

materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

 

(f)            Other Laws.  The Committee may refuse to issue or transfer any
Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded, or entitle the
Partnership or an Affiliate to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary.

 

(g)           No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Partnership or any participating Affiliate
and a Participant or any other Person.  To the extent that any Person acquires a
right to receive payments from the Partnership or any participating Affiliate
pursuant to an Award, such right shall be no greater than the right of any
general unsecured creditor of the Partnership or any participating Affiliate.

 

(h)           No Fractional Units.  No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.

 

(i)            Headings.  Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

 

(j)            Facility Payment.  Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his financial affairs, may be paid to the legal representative
of such person, or may be applied for the benefit of such person in any manner
that the Committee may select, and the General Partner and all Affiliates shall
be relieved of any further liability for payment of such amounts.

 

(k)           Gender and Number.  Words in the masculine gender shall include
the feminine gender, the plural shall include the singular and the singular
shall include the plural.

 

(l)            Compliance with IRC Section 409A.  The Plan and the Award
Agreements are intended to be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended, or, if not exempt, to comply with Section 409A to the
extent applicable.  To the extent Section 409A is applicable, the terms of the
Plan and Award Agreements shall be construed as necessary to comply with
Section 409A.  The provisions of Section 409A and the Treasury regulations
thereunder required to be in the Plan or an Award Agreement are hereby
incorporated by reference and shall control over any provision in conflict
therewith, unless such provision expressly provides to the contrary.  If a
payment under an Award is subject to the provisions of Section 409A(a)(2)(B)(i),
such payment shall be delayed to comply with said Section and shall

 

11

--------------------------------------------------------------------------------


 

be paid in a lump sum (without interest) on (i) the first day that is more than
six months after the Participant’s separation from service date or (ii) his
death, if earlier.

 

(m)          Participation by Affiliates.  To the extent the Partnership has an
obligation to reimburse the General Partner or an Affiliate for compensation
paid for services rendered for the benefit of the Partnership, such
reimbursements may be made by the Partnership directly or indirectly to the
entity employing the Participant.

 

SECTION 9.           Term of the Plan.

 

The Plan shall be effective on the day immediately preceding the effective date
of the initial public offering of Units; provided, however, no Award shall
become vested or exercisable prior to the closing date of the initial public
offering of Units.  Subject to the preceding sentence, the Plan shall continue
until the earliest of (i) the date it is terminated by the Board, (ii) all Units
available under the Plan have been paid to Participants or beneficiaries, or
(iii) the 10th anniversary of the date the Plan is adopted by the Board;
provided, however, any Award granted prior to such termination, and the
authority of the Board or the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award, shall extend beyond such termination date.

 

12

--------------------------------------------------------------------------------

 